DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 55, 62, 64, and 70 have been amended. Claims 51-70 are subject to examination.

Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 8-9 in substance that" Applicant respectfully submits that the claimed invention provides distinct advantages that are not provided by Kim and Cao. For example, with the claimed invention, the redundancy pattern comprises a plurality of redundancy version index subsets, where each redundancy version index subset indicates one or more redundancy version indices. As explained in the abstract of the Application, this may allow a network device to have more chance to receive the predefined or configured redundancy version (RV) index with self-decodable transmissions."

Examiner’s Response:
	The examiner respectfully disagrees. Kim teaches, the redundancy pattern comprises a plurality of redundancy version index subset, wherein Kim teaches, there are four RVs, RV0 to RV3 and examiner is construing that the RV0 to RV3 is a pattern (RV0, RV1, RV2, RV3). As per the claim where each redundancy version index subset indicates one or more redundancy version indices is as shown in table 3. Redundancy version index subset is interpreted as referring to table 3 for which each redundancy version pattern comprises a plurality of redundancy version index subset, example as in table 3 for 3rd RV  the subsets are RV0 RV2 RV1 RV3 RV0 RV2 RV1 as per claim merely recites … each redundancy version index subset indicating one or more redundancy version indices. Claim limitation of each redundancy version index subset indicates one or more redundancy version indices is not explained in the claim therefore, examiner examined the claim giving the broadest reasonable interpretation. However, 

Applicant’s Argument:
	The applicant argues, on page 9-10 in substance that" Cao discloses hybrid automatic repeat request (HARQ) systems and methods for grant-free uplink transmissions. Paragraphs [0035] and [0040] of Cao disclose the grant-free transmission module 104 performs operations, such as activity detection to self-decodable transmissions. As will be described below, the cited art fails to disclose or obtain the multiple access (MA) signature of an uplink transmission and determining the redundancy version (RV) of an uplink transmission. Data 154 and UE ID 156 are encoded together, and corresponding cyclic redundancy check (CRC) 158 is generated and included in a message 150.”

Examiner’s Response:
	The examiner respectfully disagrees. Cao teaches in [0035 and 0040] that Cao discloses grant-free transmission module performs operations for transmitting without an uplink grant the coded bits to the network device. Cao teaches in the above paragraph that grant- free means grant less in [0029] Grant-free uplink transmissions are sometimes called "grant-less", or transmissions without grant. Further, claim 1 merely recites … transmitting, without an uplink grant, the coded bits to the network device in at least one transmission of the plurality of uplink transmissions Therefore combining Kim and Cao teaches all of the elements in claim 51. To advance prosecution examiner suggest amending claims by defining the specific pattern of the redundancy version pattern and the redundancy version index subset in claim limitation. 
 
Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 53-58, 60-65 and 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim hereafter) (US 20090125774 A1) in view of Cao et al. (Cao hereafter) (US 20170288817 A1).

Regarding claim 51, Kim teaches, a method implemented in a terminal device in a communication system, the terminal device performing a plurality of uplink transmissions with a network device, comprising (Kim; [0015] … a method of transmitting data from a user terminal to a base station):
determining, for the plurality of uplink transmissions (RV0 to RV3 are redundancy versions indicating different transmission), a redundancy version pattern (RV0 to RV3), wherein the redundancy version pattern comprises a plurality of redundancy version index subsets (3rd RV combination, 4th RV combination…,), each redundancy version index subset indicating one or more redundancy version indices (the 1.sup.st RV combination of Table 1 is repeated two times) (Kim; [0041] …There are four RVs, that is, RV0 to RV3. An interval between RVs is obtained by dividing a total circular buffer size by the number of RVs .The RV is determined upon failure in data transmission using hybrid automatic repeat request (HARQ) … [0042] The RV0 to RV3 are redundancy versions indicating different transmission or retransmission start positions… [0052] Referring to Table 3, in a 3.sup.rd RV combination, the 1.sup.st RV combination of Table 1 above is repeated two times. In a 4.sup.th RV combination, the 1.sup.st RV combination of Table 1 above is repeated two times…);
determining, based at least in part on the redundancy version pattern, coded bits to be transmitted (RSN is represented in 2 bits, the RSN is transmitted) in the plurality of uplink transmissions (Kim; [0072] the RV can be known from the RSN included in scheduling information for retransmission. That is, when the RSN is represented in 2 bits, the RSN is transmitted in the form of 0, 1, 2, 3, 3, 3, 3, 3 . . . and an RV corresponding to each RSN is assigned); and
Kim fails to explicitly teach, transmitting, without an uplink grant, the coded bits to the network device in at least one transmission of the plurality of uplink transmissions
However, in the same field of endeavor, Cao teaches, transmitting, without an uplink grant (grant-free transmission), the coded bits to the network device (data 154 and the UE ID 156 are encoded) in at least one transmission of the plurality of uplink transmissions (Cao ; [0029], [0035] Fig.2  … the grant-free transmission module 104 may perform operations such as activity detection to obtain the multiple access (MA) signature of an uplink transmission, determining the redundancy version (RV) of an uplink transmission… [0040] … the data 154 and the UE ID 156 are encoded together, and a corresponding cyclic redundancy check (CRC) 158 is generated and included in the message 150).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim to include the above recited limitations as taught by Cao in order to determine the redundancy version (RV) of an uplink transmission (Cao ; [0035]).

Regarding claim 58, Kim teaches, A terminal device, comprising:
a processor (Kim; [0077] … performed by a processor); and
a memory coupled to the processor and storing instructions thereon, the instructions, when executed by the processor, causing the terminal device to perform actions, the actions comprising (Kim; [0077]):
determining, for the plurality of uplink transmissions (RV0 to RV3 are redundancy versions indicating different transmission), a redundancy version pattern (RV0 to RV3), wherein the redundancy version pattern comprises a plurality of redundancy version index subsets (3rd RV combination, 4th RV combination…,), each redundancy version index subset indicating one or more redundancy version indices (the 1.sup.st RV combination of Table 1 above is repeated two times) (Kim; [0041] …There are four RVs, that is, RV0 to RV3. An interval between RVs is obtained by dividing a total circular buffer size by the number of RVs .The RV is determined upon failure in data transmission using hybrid automatic repeat request (HARQ) … [0042] The RV0 to RV3 are redundancy versions indicating different transmission or retransmission start positions… [0052] Referring to Table 3, in a 3.sup.rd RV combination, the 1.sup.st RV combination of Table 1 above is repeated two times. In a 4.sup.th RV combination, the 1.sup.st RV combination of Table 1 above is repeated two times…);
determining, based at least in part on the redundancy version pattern, coded bits to be transmitted (RSN is represented in 2 bits, the RNS is transmitted) in the plurality of uplink transmissions (Kim; [0072] the RV can be known from the RSN included in scheduling information for retransmission. That is, when the RSN is represented in 2 bits, the RNS is transmitted in the form of 0, 1, 2, 3, 3, 3, 3, 3 . . . and an RV corresponding to each RSN is assigned); and
Kim fails to explicitly teach, transmitting, without an uplink grant, the coded bits to the network device in at least one transmission of the plurality of uplink transmissions
However, in the same field of endeavor, Cao teaches, transmitting, without an uplink grant (grant-free transmission), the coded bits to the network device (data 154 and the UE ID 156 are encoded) in at least one transmission of the plurality of uplink transmissions (Cao ; [0029], [0035] Fig.2  … the grant-free transmission module 104 may perform operations such as activity detection to obtain the multiple access (MA) signature of an uplink transmission, determining the redundancy version (RV) of an uplink transmission… [0040] … the data 154 and the UE ID 156 are encoded together, and a corresponding cyclic redundancy check (CRC) 158 is generated and included in the message 150).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim to include the above recited limitations as taught by Cao in order to determine the redundancy version (RV) of an uplink transmission (Cao ; [0035]).

Regarding claim 64, Kim teaches, A terminal device, comprising:
a processor (Kim; [0077] … performed by a processor); and
a memory coupled to the processor and storing instructions thereon, the instructions, when executed by the processor, causing the terminal device to perform actions, the actions comprising (Kim; [0077]):
determining, for the plurality of uplink transmissions (RV0 to RV3 are redundancy versions indicating different transmission), a redundancy version pattern (RV0 to RV3), wherein the redundancy version pattern comprises a plurality of redundancy version index subsets (3rd RV combination, 4th RV combination…,), each redundancy version index subset indicating one or more redundancy version indices (the 1.sup.st RV combination of Table 1 above is repeated two times) (Kim; [0041] …There are four RVs, that is, RV0 to RV3. An interval between RVs is obtained by dividing a total circular buffer size by the number of RVs .The RV is determined upon failure in data transmission using hybrid automatic repeat request (HARQ) … [0042] The RV0 to RV3 are redundancy versions indicating different transmission or retransmission start positions… [0052] Referring to Table 3, in a 3.sup.rd RV combination, the 1.sup.st RV combination of Table 1 above is repeated two times. In a 4.sup.th RV combination, the 1.sup.st RV combination of Table 1 above is repeated two times…);
Kim fails to explicitly teach, receiving, based at least in part on the redundancy version pattern, coded bits from a terminal device in at least one reception of the plurality of uplink transmissions without an uplink grant
However, in the same field of endeavor, Cao teaches, receiving, based at least in part on the redundancy version pattern, coded bits from a terminal device (data 154 and the UE ID 156 are encoded)  in at least one reception of the plurality of uplink transmissions without an uplink grant (grant-free transmission) (Cao; [0029], [0035] Fig.2  … the grant-free transmission module 104 may perform operations such as activity detection to obtain the multiple access (MA) signature of an uplink transmission, determining the redundancy version (RV) of an uplink transmission… [0040] … the data 154 and the UE ID 156 are encoded together, and a corresponding cyclic redundancy check (CRC) 158 is generated and included in the message 150.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim to include the above recited limitations as taught by Cao in order to determine the redundancy version (RV) of an uplink transmission (Cao ; [0035]).

Regarding claim 53, 60, and 68, Kim-Cao teaches, The Claim 51, 58, and 64, 
Kim teaches, wherein the redundancy version pattern is nested with respect to a number of the plurality of uplink transmissions (Kim; [0055] …the RV set is determined according to an initial coding rate (CR) See Table 4  coding rate  2/3 .ltoreq. CR0 < 1 RV combination based on Tx number RV0->RV1->RV2->RV3).

Regarding claim 54, 61, and 69, Kim-Cao teaches, The Claim 51, 58, and 64,
Kim teaches, wherein a first redundancy version index in the each subset is a preconfigured redundancy version index (Kim; [0042] The RV0 to RV3 are redundancy versions indicating different transmission or retransmission start positions. In case of a 0.sup.th redundancy version (hereinafter, RV0), transmission is made starting from a 2.sup.nd data block in the circular buffer. In case of a 1.sup.st redundancy version (hereinafter, RV1)).

Regarding claim 55, 62, and 70, Kim-Cao teaches, The Claim 51, 58, and 64,
Kim teaches, wherein the preconfigured redundancy version index refers to  redundancy version zero (Kim; [0049] …a set of fixed RVs to be used in respective transmissions can be selected as shown in Table 2 irrespective of the coding rate. It will be assumed herein that RV0 is an RV, which is always used in first transmission).

Regarding claim 56 and 63, Kim-Cao teaches, The Claim 51 and 58, 
Kim teaches, wherein sizes of the redundancy version index subsets are different (Kim; [0052] Referring to Table 3, in a 3.sup.rd RV combination, the 1.sup.st RV combination of Table 1 above is repeated two times. In a 4.sup.th RV combination, the 1.sup.st RV combination of Table 1 above is repeated two times but an RV0 having systematic bits are excluded in the 2.sup.nd repetition.).

Regarding claim 57, Kim-Cao teaches, The method according to Claim 51, 
Kim teaches, wherein the plurality of redundancy version index subsets is nested with respect to a size of the plurality of redundancy version index subsets (Kim; [0048] Referring to Table 1, when the coding rate is above 2/3 and below 1, all data blocks in the entire circular buffer can be transmitted by performing 4 times of transmissions. When the coding rate is above 4/9 and below 2/3, all data blocks in the entire circular buffer can be transmitted by performing 2 times of transmissions. When the coding rate is above 1/3 and below 4/9, all data blocks in the entire circular buffer can be transmitted by performing 2 times of transmissions).

Regarding claim 65, Kim-Cao teaches, The network device according to Claim 64, 
Kim teaches, wherein the actions further comprises: transmitting the redundancy version pattern to the terminal device (Kim; [0040] … when the receiver transmits to a transmitter a data transport format and resource indicator (TFRI) that is an indicator for indicating resources and a transport format of data to be transmitted by the transmitter, the transmitter transmits data according to the TFRI. Hereinafter, a redundancy version will be simply referred to as an RV).

Regarding claim 67, Kim-Cao teaches, The network device according to Claim 64, 
Kim teaches wherein the actions further comprises transmitting to the terminal device at least one of;
the number of the plurality of uplink transmissions, 
transmission resource of the plurality of uplink transmission, and 
a set of modulation and coding scheme (Kim; [0008] … The transmission attribute includes resource allocation, a modulation scheme, a transport block size, etc. In the adaptive HARQ, depending on changes in a channel condition, transmission attributes are entirely or partially changed).

Claims 52, 59,  and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Cao in view of Tsai et al. (Tsai hereafter) (US 20090086849 A1).

Regarding claim 52, 59, and 66, Kim-Cao teaches, The Claim 51, 58, and 64,
Kim-Cao fails to explicitly teach wherein the determining the redundancy version pattern comprises determining the redundancy version pattern based on at least one of:
a code rate of the coded bits to be transmitted,
a modulation and coding scheme of the coded bits to be transmitted, and
a number of the plurality of uplink transmissions.
However, in the same field of endeavor, Tsai teaches wherein the determining the redundancy version pattern comprises determining the redundancy version pattern based on at least one of:
a modulation and coding scheme of the coded bits to be transmitted, (Tsai; [0075] …the starting position of at least one redundancy version in the circular buffer such that the number of coded bits between the starting position of a first redundancy version transmission and the starting position of a second redundancy version transmission is not divisible by the modulation order of a modulation scheme used for modulating data to be transmitted).
{It is inherent that the transceivers use the same modulation scheme fig.1 shows the transmitter chain and a receiver chain to receive and transmit data}
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kim-Cao to include the above recited limitations as taught by Tsai in order to choose the starting position of each redundancy version (Tsai; [0073]).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T/Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416